— Order granting summary judgment to plaintiffs and granting cross motion of the defendant and third-party plaintiff for summary judgment over against defendants Fuchs and Wexler and third-party defendant Rodolitz, and the judgment entered thereon, unanimously affirmed, with $50 costs to plaintiffs-respondents against defendants-appellants and, with $50 costs to third-party plaintiff-respondent against third-party defendants-appellants. Concur— Breitel, J. P., Valente, McNally, Stevens and Bastow, JJ.